Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 19-37) and Species Ia (reading on claim 23) in the reply filed on 6 May 2022 is acknowledged.
Claim 38 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Claim 24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species Ib, there being no allowable generic or linking claim

Priority
Acknowledgment is made of applicant's claim for foreign priority based on two applications filed in the United Kingdom on 7 December 2016 (viz. GB 1620807.6 and GB 1620806.8). It is noted, however, that applicant has not filed a certified copy of these two priority application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23 and 25-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether “the cellular materials” recited in the third clause of claim 19 refers to the first cellular material, the second cellular material, or both.  For claim interpretation, it is assumed that Applicant is referring to both the first and second cellular materials
As claims 20-23 and 25-37 depend on claim 19, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 19, claims 20-23 and 25-37 are also held to be rejected.
Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “matrix” in claims 26 and 27 lack antecedent basis.  For claim interpretation, it is assumed that Applicant is referring to the support material (made of the second cellular material).
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“[T]he density” in claim 28 lacks antecedent basis.  Furthermore, Applicant should expressly state that claim 28 recites an areal density (as opposed to a volumetric density).
Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The usages of “essentially” and “substantially” in claim 34 are indefinite, for the specification does not clearly define what constitutes “essentially” and “substantially”.  For purpose of claim interpretation, the claim is interpreted as if these two descriptors were not recited.
Claims 30 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “like” in the claims makes it unclear if the limitation(s) following “like” are part of the claimed invention.  See MPEP §2173.05.  Furthermore, it is unclear if “like” modifies each of bicycle helmet, motorcycle helmet, equestrian helmet, and ski-helmet, or if modifies only bicycle helmet.  For purpose of claim interpretation, each of the claims is considered to require either a protective helmet or a protective liner material.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-23 and 25-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for strain at maximum load or failure strain of 8 to 15%, does not reasonably provide enablement for the entirety of the range of larger than 8% (which is unbounded).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO's determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.
The factors described above have been considered as follows:
(A) The breadth of the claims, (B) The nature of the invention, and (C) the state of the prior art.  The claimed range is unduly broad, while it is not in dispute that strain at maximum load/ failure strain somewhat greater than 15% is enabled, the current range is unbounded, which is highly unlikely given what is known in material sciences, namely, that all known tangible materials have a respective a failure strain, above which point the respective material experiences failure.  As any known tangible material does experience failure, strain at maximum load/ failure strain cannot be infinity, which is what is included in the presently recited range.  Maximum strain for polymers is generally well below 104%, with some EVA having maximum strain of a few hundred percent up to ~1000%.  But there is no evidence that 104% could be exceeded, either from the prior art or from the instant application.
(E) The level of predictability in the art.  While strain amongst individual EVA materials may vary, there is general understanding that there is an actual upper bound to strain at maximum load/ failure strain.
(F) The amount of direction provided by the inventor and (G) The existence of working examples.  Other than the general range (of larger than 8%) and a more specific range (of larger than 15%), Applicant has not provided any other evidence showing materials having strain at maximum load/ failure strain on the order of 103%, much less a material having strain at maximum load/ failure strain orders or magnitude more
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Given the scant disclosure regarding material disclosed to have strain at maximum load/ failure strain on the order of 103%, there is no support for at least the portion of the range from ~103% and above, thereby requiring undue amount of experimentation.
In weighing the above stated factors, it is the Examiner’s position that undue experimentation is required to determine how to make a product as required in claim 19, at least for the subset thereof having strain at maximum load/ failure strain on the order of 103% or more.  Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) (“The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.”).  It is therefore concluded that the scope of the claims is not enabled by Applicant’s disclosure.
As claims 20-23 and 25-37 depend on claim 19, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 19, claims 20-23 and 25-37 are also held to be rejected.
	
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 and 33-37 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over U.S. 2014/0004322 A1 (“Kim”).
Considering claims 19-22, 25, Kim discloses a composite cushioning material having a matrix phase (termed “reinforcing material” and reading on the claimed support material) and a plurality of discrete phases (termed “resilient material” and reading on the claimed core structures) embedded within the matrix phase, wherein the discrete phases are disposed in an orderly array within the matrix phase, and wherein each discrete phase is shown to have a cylindrical shape (Kim e.g. ¶ 0397-0423 and Figs. 195B and 199B).  Kim expressly discloses that both the matrix phase and the discrete phases may have the same height, such that the latter do not protrude above the former (id. ¶ 0049 and Figs. 195B and 199B, latter reproduced infra).  Kim expressly discloses that both the matrix phase and the discrete phases are made of EVA foam, and that the material constituting the matrix phase has less density and greater compressibility as compared to the material constituting the discrete phases (e.g. id. ¶ 0049, 0397, 0403, and 0406).  

    PNG
    media_image1.png
    207
    395
    media_image1.png
    Greyscale

Kim is analogous, as it is from the same field of endeavor as that of the instant application (multi-density cushioning material, in particular one adopting the morphology of a plurality of discrete phases embedded in a matrix phase).  Although Kim does not expressly teach that the resilient material to have a higher compressive yield and plateau stress, it is noted that the general design of Kim (viz. using discrete phases that have higher density and are less compressible than the corresponding properties of the matrix phase) is in line with the design parameters of the instant application, wherein the instant application also uses discrete phases embedded within a matrix phase, wherein the density of the discrete phases is higher than that of the matrix phase.  Given the substantial similarities between the inventive concept of Kim and that of the instant application, given that both Kim and the instant application have the same design goal (viz. cushioning material), and given that both Kim and the instant application utilizes higher density EVA foam for the discrete phases and lower density EVA foam for the matrix phase, the properties as recited in the last two clauses of claim 19 are considered to be either anticipated or rendered obvious (via routine experimentations conducted in light of the design principles disclosed in Kim).
Considering claim 23, the discrete phases are shown to have constant cross-section.
Considering claims 26 and 27, as the cushioning material of Kim is designed in a manner similar to that of the instant application, and as the properties as claimed follows naturally from the design parameters, Kim is considered to either anticipate or render obvious the properties claimed.
Considering claims 30, 31, and 33-37, Kim states that the cushioning material disclosed therein may be used as a lining in a helmet (id. ¶ 0274).
Considering claims 29 and 32, these claims merely recite intended uses.  As the cushioning material of Kim may indeed be used in a helmet liner and is designed in a manner similar to that of the instant application, the cushioning material of Kim is considered to be capable of being used in the manners as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 19 above.
Considering claim 28, Kim as discussed above does not disclose areal densities for the discrete phases.  However, as discussed above, the general design guidelines in Kim and the problem addressed by Kim are both substantially similar to those of the instant application; as such, the specific areal density is considered to be rendered obvious via routine experimentation.  . “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05 II.A 

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781